DETAILED ACTION
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claims 1 and 10, line 2 appears to have a grammatical error as it states following: “an upper surface a lower surface, a first lateral side…”  It appears a comma is missing between the limitations “an upper surface” and “a lower surface”.  Examiner suggests changing to “an upper surface, a lower surface, a first lateral side…”
Appropriate correction is required.
Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art fails to show a first/second connecting portion between the first/second anti-rotation plane and the substrate.  Closest prior art of Ortega as modified by Jackson fails to disclose this limitation.  A first/second connecting portion as claimed in claim 3 is not taught by the prior art.  A first connecting portion 183 is formed at the joint between the first anti-rotation plane 111 and the substrate 102.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortega (US-2015/0377266A1).

Regarding claim 17,
Ortega discloses:
A nut fastening clip 1, comprising: a substrate 12 defining a first opening – Figure 3 shows an opening in the substrate.
a sleeve (cylindrical portion of nut 5) extending downwardly from the substrate 12.
the sleeve defining a second opening in communication with the first opening – opening on top is the first opening and opening on the bottom is the second opening.
a holding arm extending downwardly from the substrate – see Figure “C” below. The holding arm having a lower end 14; and a deflection arm extending outwardly and upwardly from the lower end 14.

Regarding claim 18,
Ortega discloses: 
As shown in Figure “C” below, the deflection arm includes an upper portion and a release operation portion, and the release operation portion extends upwardly and inwardly from the upper portion.

Regarding claim 19,
Ortega discloses: 
The deflection arm includes a U-shaped upper portion as shown in Figure “D” below and includes first and second abutting ends.

Regarding claim 20,
Ortega discloses: 
As shown in Figure 1, an abutting tab 13 extending laterally from the substrate 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega (US-2015/0377266A1) in view of Jackson, Jr. et al. (US-7226260B2).

Regarding claim 1,
Ortega discloses:
A nut fastening clip 1, comprising: a substrate 12 having an upper surface and a lower surface.
a first lateral side and a second lateral side – see Figure “A” below.
the substrate defining an upper opening – Figure 3 shows opening in the substrate.
the first lateral side being opposite the second lateral side as shown in Figure “A” below.
a sleeve (cylindrical portion of nut 5) extending from the substrate 12, defining a lower opening in communication with the upper opening.
sleeve having an outer side face – as shown in Figure “B” below. 
Ortega does not disclose, but Jackson, Jr. et al. (hereinafter referred to as Jackson) teaches:
a first anti-rotation plane 80 is shown in Figure 5.  Plane 80 is disposed on the outer side face of the sleeve 68 and is connected to the substrate 52.  Planes 80 are disposed adjacent to the first and second lateral sides (i.e. sides perpendicular to the holding arms). 
Jackson teaches that the plane 80 are designed to stabilize the sleeve 68.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening clip shown in Ortega to have the anti-rotation plane 80 similar to the one taught by Jackson in order to stabilize the sleeve.  The anti-rotation planes 80 can be disposed adjacent to the first and second lateral sides (shown in Figure “A”).

    PNG
    media_image1.png
    354
    369
    media_image1.png
    Greyscale

Figure “A”: Taken from Figure 4 of Ortega (annotated by the Examiner).


    PNG
    media_image2.png
    329
    642
    media_image2.png
    Greyscale

Figure “B”: Taken from Figure 3 of Ortega (annotated by the Examiner).

Regarding claim 2, 
Ortega does not disclose, but Jackson teaches:
As shown in Figure 8, two planes 80 are shown.  Therefore, the fastener clip shown in Ortega can be modified, as set forth in the rejection of claim 1, to have a second anti-rotation plane disposed on the outer side face, adjacent to the second lateral side, and connected to the substrate.

Regarding claims 4, 
Ortega discloses:
As shown in Figure 3, the sleeve includes arc-shaped first and second side face portions.
Ortega (as modified by Jackson in rejection of claims 1 and 2), discloses the first and second anti-rotation planes respectively connected to the first and second arc-shaped side face portions.  

Regarding claim 5, 
Ortega does not disclose, but Jackson teaches:
As shown in Figure 5, the anti-rotation planes 80 inclines inwardly from top to bottom.  Claim language does not define the inwardly direction (e.g. inwardly towards the opening).  Therefore, planes 80 shown in Jackson are considered to meet the broadly recited inwardly limitation. 

Regarding claim 6,
Ortega does not disclose, but Jackson teaches:
Jackson does not teach triangular shaped anti-rotation planes 80. However, it would have been an obvious matter of design choice to make the planes 80 to be triangular or other desired/expedient shape.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  A properly sized triangular shaped plane 80 can function equally well in providing stability to the sleeve.  
A triangular shaped plane gradually narrows from top to bottom. 




Ortega discloses:
the sleeve (cylindrical portion of nut 5) has a head portion 18 and a tail portion 19, the tail portion 19 is internally threaded.
Ortega does not explicitly disclose that an inner diameter of the head portion 18 is greater than an inner diameter of the tail portion 19. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the inner diameter of the head portion 18 greater than the inner diameter of the tail portion 19 to allow the intermediate nut 4 to freely move inside the sleeve without interfering with the inner diameter of the head portion 18.  

Regarding claim 10,
Ortega discloses:
A nut fastening clip assembly, comprising: a substrate 12 having an upper surface and a lower surface.
a first lateral side, and a second lateral side – see Figure “A”.
the substrate defining an upper opening – Figure 3 shows opening in the substrate.
the first lateral side being opposite the second lateral side as shown in Figure “A”.
a sleeve (cylindrical portion of nut 5) extending from the substrate 12, defining a lower opening in communication with the upper opening, and being internally threaded 19.
the sleeve having an outer side face – see Figure “B”.
Ortega does not disclose, but Jackson teaches:
a first anti-rotation plane 80 is shown in Figure 5.  Plane 80 is disposed on the outer side face of the sleeve 68 and is connected to the substrate 52.  Planes 80 are disposed adjacent to the first and second lateral sides (i.e. sides perpendicular to the holding arms). 
Jackson teaches that the planes 80 are designed to stabilize the sleeve 68.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening clip shown in Ortega to have the anti-rotation plane 80 similar to the ones taught by Jackson in order to stabilize the sleeve.  The anti-rotation planes 80 can be disposed adjacent to the first and second lateral sides (shown in Figure “A”).
Ortega discloses:
a bolt (2, 4) configured to threadably engage with the sleeve (cylindrical portion of nut 5).

Regarding claim 11,
Ortega discloses:
The nut fastening clip further comprising a holding arm extending downwardly from the substrate 12 – see Figure “B”.

Ortega discloses:
The nut fastening clip further comprising a deflection arm extending outwardly and upwardly from a lower end of the holding arm – see Figure “C” below.

Regarding claim 13,
Ortega discloses:
As shown in Figure “B”, the outer side face of the sleeve is arc-shaped.  As set forth in the rejection of claim 10 above, Ortega is modified by Jackson to have anti-rotation planes disposed on the outer face, adjacent to the lateral sides and connected to the substrate.  
Therefore, upon modification of the fastening clip of Ortega as taught by Jackson, the sleeve includes an arc-shaped side face portion connected to the anti-rotation plane.

Regarding claim 14:  see rejection of claim 5.

Regarding claim 15:  see rejection of claim 6.

Regarding claim 16: see rejection of claim 7.


    PNG
    media_image3.png
    246
    618
    media_image3.png
    Greyscale

Figure “C”: Taken from Figure 6 of Ortega (annotated by the Examiner).


    PNG
    media_image4.png
    313
    356
    media_image4.png
    Greyscale

Figure “D”: Taken from Figure 6 of Ortega (annotated by the Examiner).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ortega in view of Jackson further in view of Fischer (US-5919019A).
Regarding claim 9,
Ortega does not explicitly disclose, but Fischer teaches:
Fischer teaches a clip made out sheet metal since a clip made out sheet metal will have spring characteristic that causes the holding arms to be resilient in nature so that they can deflect inwardly to allow the clip to pass into an opening and then spring outwardly to prevent removal of the clip.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clip shown in Ortega to have been made out of sheet metal similar to as taught by Fischer in order to make the holding arms resilient so that they can deflect inwardly to allow the clip to pass into an opening and then spring outwardly to prevent removal of the clip.
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677